t c no united_states tax_court estate of samuel p black jr deceased samuel p black iii executor et al petitioner v commissioner of internal revenue respondent docket nos filed date from until mr b was an employee officer or director of e an insurance_company and was a major contributor to e’s success in he his son p and trusts for p’s two sons contributed their unencumbered e stock to blp a family limited_partnership in exchange for partnership interests proportionate to the fair_market_value of the e stock each contributed mr b’s advisers had explained the estate_tax advantages of placing his e stock in blp but the transaction was initiated to implement mr b’s buy-and-hold philosophy with respect to the family’s e stock specifically that transaction was a solution to his concerns that p’s wife and her parents she in connection with a possible divorce from p they because of their continual financial problems would require p to sell or pledge some of his e stock to 1the following cases are consolidated herewith for trial briefing and opinion estate of irene m black deceased samuel p black iii executor docket nos and satisfy their monetary needs p previously had pledged big_number e shares as collateral for a loan and his grandsons would sell all or some of the e stock that they would receive upon the termination of their trusts in p and the two trusts owned approximately dollar_figure million of the b family’s approximately dollar_figure million worth of e stock mr b’s estate plan established a pecuniary marital trust for mrs b and a dollar_figure million bequest to a university endowment mr b died in date and mrs b months later before there was time to fund the marital trust which p as executor of both estates had intended to fund with a portion of mr b’s estate’s interest in blp on mrs b’s estate’s federal estate_tax_return p deemed the marital trust to be funded as of the date of her death because mrs b’s estate lacked sufficient liquid_assets to discharge its tax and other liabilities p blp’s managing partner and e agreed to have blp sell some of its e stock in a secondary offering that sale raised dollar_figure million of which e lent to mrs b’s estate dollar_figure million the interest on the loan was payable in a lump sum on the purported due_date more than years from the date of the loan and was deducted in full on mrs b’s estate’s tax_return under sec b estate_tax regs mrs b’s estate used the funds to discharge its federal and state tax_liabilities pay the dollar_figure million bequest to the university endowment reimburse e’s costs totaling dollar_figure in connection with the secondary offering and pay dollar_figure each to p as executor fees and to a law firm as legal fees r determined that the value of the e stock apportionable to mr b’s partnership_interest in blp at his death is includable in his gross_estate under either sec_2035 or sec_2036 or i r c the marital_deduction to which mr b’s estate is entitled under sec_2056 i r c is limited to the value of the partnership_interest in blp that actually passed to the marital trust the deemed funding date of the marital trust and hence the size of the blp interest includable in mrs b’s estate under sec_2044 i r c is determined by reference to the value of blp on the date of mr b’s death not on the date of mrs b’s death when the value of blp was higher and it would require a smaller interest in blp to fund the trust the interest payable on the blp loan to mrs b’s estate is not a deductible administration expense under sec_2053 i r c and mrs b’s estate is not entitled to deduct the dollar_figure reimbursement of e’s secondary offering costs and is entitled to deduct only dollar_figure of p’s executor fee and dollar_figure of the legal fees held because mr b’s transfer of e stock to blp in exchange for a partnership_interest therein constituted a bona_fide sale for an adequate_and_full_consideration in money or money’s worth within the meaning of sec_2036 i r c the value of mr b’s gross_estate does not include the value of the transferred e stock apportionable to his date-of-death interest in blp held further holding no renders r’s second determination moot held further the deemed funding date of the marital trust is the date of mrs b’s death held further the loan from blp to mrs b’s estate was not necessarily incurred within the meaning of sec_20_2053-3 estate_tax regs and therefore the interest thereon is not a deductible administration expense under sec_2053 sec_5 held further mrs b’s estate is entitled to deduct dollar_figure of its reimbursement of e’s secondary offering costs dollar_figure for p’s executor fee and dollar_figure for legal fees because only those amounts correspond to expenditures or effort on behalf of mrs b’s estate john w porter j graham kenney stephanie loomis-price and jason s zarin for petitioner gerald a thorpe and andrew m stroot for respondent halpern judge respondent has issued four notices of deficiency the notices to samuel p black iii petitioner two were issued to him in his capacity as executor of the estate of samuel p black jr mr black’s estate and mr black respectively and two were issued to him in his capacity as executor of the estate of irene m black mrs black’s estate and mrs black respectively two notices were with respect to federal gift_tax one with respect to mr black and one with respect to mrs black each determining a deficiency in tax of dollar_figure for for gifts by mr black that were treated for federal gift_tax purposes as made one-half by each spouse the other two notices were with respect to federal estate_tax one determining a deficiency in tax of dollar_figure for mr black’s estate and the other determining a deficiency in tax of dollar_figure for mrs black’s estate petitioner is the son of mr and mrs black after concessions all of which relate to valuation issues and issues resolved by the settlement of the valuation issues the issues for decision are whether the fair_market_value of stock that mr black contributed to the black interests limited_partnership black lp is includable in his gross_estate pursuant to section the sec_2036 issue if we decide that the fair_market_value of the stock mr black contributed to black lp rather than the fair_market_value of mr black’s interest in black lp is includable in his gross_estate under sec_2036 whether the marital_deduction to which mr black’s estate is entitled under sec_2056 should be computed according to the value of the partnership_interest that actually passed to mrs black or according to the value of the underlying stock apportionable to that interest the marital_deduction issue 2unless otherwise stated all section references are to the internal_revenue_code as amended and in effect for the dates of decedents’ deaths and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar for purposes of determining the value of the marital trust property includable in mrs black’s gross_estate under sec_2044 whether the marital trust that mr black established for mrs black’s benefit should be deemed funded on the date of his death or on the date of her death the date of funding issue whether mrs black’s estate may deduct as an administrative expense under sec_2053 dollar_figure in interest on an alleged loan from black lp the interest deductibility issue whether mrs black’s estate may deduct as administrative expenses under sec_2053 the following fees or expense reimbursements a a dollar_figure fee paid to petitioner for services as the executor of mrs black’s estate and trustee of the marital trust b a dollar_figure fee paid to the law firm of macdonald illig jones britton llp macdonald illig and c dollar_figure paid to black lp as reimbursement for expenses_incurred in connection with a secondary offering of stock black lp held together the fee deductibility issues whether under sec_7491 respondent bears the burden_of_proof with respect to all factual issues the burden_of_proof issue the notices also contain certain other adjustments that are purely computational their resolution depends on our resolution of the issues in dispute findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petitions were filed petitioner resided in pennsylvania the black family mr black was born on date and died at the age of on date mrs black was born on date and died shortly after mr black on date mr and mrs black were married in and remained married until mr black’s death the blacks were survived by their son petitioner and grandsons petitioner’s children samuel p black iv samuel and christopher black christopher who were and years old respectively when mrs black died mr black’s history with erie indemnity company mr black was born into poverty in mercer county pennsylvania at age he was selling bread on the street corner and peddling newspapers door-to-door at age he began work as an insurance adjuster at the philadelphia indemnity exchange where he worked with h o hirt and o g crawford in h o hirt and o g crawford founded erie indemnity co erie and in hired mr black as erie’s first full- time claims manager in erie was a pennsylvania automobile insurance_company by the early 1990s erie had become a multiline insurance_company offering auto home commercial and life_insurance in states and the district of columbia through a network of independent insurance agents erie also managed the erie insurance exchange a reciprocal insurer mr black was a large part of erie’s success upon joining erie mr black installed an extension of the home_office telephone in his room at the ymca across the street from erie’s office making erie one of the first insurance_companies to offer around-the-clock claims service mr black established erie’s underwriting department where he drafted policies and endorsements and filed documents to conform to state and federal laws mr black also recruited agents and managed sales territories for erie in mr black became a member of the board_of directors of erie in when he was years old mr black retired from his position as senior vice president after his retirement from erie mr black continued to serve on erie’s board_of directors in when he retired from the board_of directors at the age of mr black had not missed a single board meeting in years according to william f hirt son of founder h o hirt mr black was a major major contributor to the success of erie in petitioner was elected to succeed mr black as a member of erie’s board_of directors through the years mr black acquired in erie both class b voting_stock and class a nonvoting_stock mr black was very bullish about the growth prospects for erie stock and he bought it at every opportunity by the 1960s mr black had become the second largest erie shareholder mr black was a conservative investor who subscribed to the buy and hold investment philosophy particularly with regard to erie stock upon his retirement from erie mr black received permission from erie to form his own insurance agency samuel p black associates inc which became one of erie’s independent insurance agents although by petitioner had taken over management of samuel p black associates inc mr black was actively involved in its operation until shortly before his death in mr black’s gifts of erie stock on date mr black as settlor and petitioner as trustee created two trusts one for each of mr black’s grandsons samuel and christopher together the grandson trusts each grandson trust was funded with shares of erie class a nonvoting_stock in date date and date mr black gave shares big_number shares and shares respectively of erie class a nonvoting_stock to petitioner also in date date date and date mr black gave a total of big_number shares of erie class a nonvoting_stock through petitioner to each of the grandson trusts before mr black had made other gifts of both erie class a nonvoting_stock and erie class b voting_stock to petitioner before petitioner had acquired erie stock only by gift from mr black or through stock splits as of date mr black owned big_number shares of erie class a nonvoting_stock and shares of erie class b voting_stock formation of black interests limited_partnership between and when mr black transferred erie stock to petitioner and created trusts that held erie stock for his grandsons the stock split several times and substantially increased in value mr black became concerned that his grandsons each of whom would be able to withdraw the trust principal one-half at age and the balance at age at which point the grandson trusts would terminate and petitioner would either need to or want to sell some or all of their erie stock his concern increased as the value of that stock increased mr black’s fear that petitioner might dispose_of some or all of his erie stock arose out of his concern that petitioner might default on a personal loan from pnc bank for which he had previously pledged big_number erie shares as collateral and that he might need to satisfy his obligation with that pledged stock over the status of petitioner’s marriage to karen black to whom he had been married since which mr black thought would not last much longer and which if it ended in divorce as it did in might result in the transfer of some of petitioner’s erie stock to her and about karen black’s father’s business and personal bankruptcies which resulted in her parents’ continuing need to obtain money from her and petitioner a need that could conceivably require the sale of some of petitioner’s erie stock 3karen black did in fact receive the big_number pledged erie shares in the divorce by which time that stock had been released from its pledge to pnc bank mr black’s fear that his grandsons might dispose_of some or all of the erie stock that they would receive upon termination of their trusts arose out of his concern that as of although both samuel and christopher were over years old neither held a job or was even looking for one that in mr black’s view both grandsons were too close to their mother whom mr black considered to be lazy and that they were both inexperienced financially and therefore might fall prey to people anxious to have them invest their money mr black was also concerned about a brewing split between the two children of h o hirt william f hirt mr hirt and susan hirt hagen ms hagen each of whom was a trustee of one of two trusts created by h o hirt that as of date controlled percent of erie’s voting_stock the two trusts shared a common institutional cotrustee under the terms of the trusts the voting_stock both trusts held was to be voted as a unit as directed by a majority of the three trustees in ms hagen’s husband thomas b hagen mr hagen became erie’s chief_executive_officer by however an inappropriate relationship between mr hagen and another senior officer was disrupting business decisions and causing valuable employees to resign ultimately at a board meeting in date a majority of erie’s directors voted to terminate mr hagen’s employment mr black disapproved of mr hagen’s conduct and of his management of erie and he approved of mr hagen’s dismissal he foresaw the possibility that the growing antagonism between mr hirt and ms hagen might result in a split of the h o hirt trusts and that the black family stock which by represented to percent of the total voting and nonvoting erie stock might represent the swing vote in favor of the hirt camp against the hagen camp that was another reason he wanted to consolidate and retain the family’s erie stock mr black’s gifts of erie stock to petitioner and to the trusts for his grandsons were in some measure influenced by two of his regular advisers james d cullen mr cullen of macdonald illig mr black’s business and estate_planning lawyer and robert l wagner mr wagner a certified_public_accountant with ernst young e y mr black’s tax and financial adviser beginning in messrs cullen and wagner regularly met with mr black and advised him to take advantage of his lifetime_gift tax exclusion by making gifts of erie stock to family members which as described supra he did by the early 1990s however mr black was expressing to those two advisers his concerns over the potential disposal of erie stock by his grandsons and petitioner during a meeting with messrs cullen and wagner the latter offered to consult with one of his partners andy painter mr painter in date mr painter gave mr wagner a memorandum suggesting--and later himself met with mr black to suggest--a number of alternative essentially tax planning vehicles for mr black to consider including a family limited_partnership grantor retained_interest trusts and to satisfy mr black’s desires with respect to charitable giving an income or remainder charitable_trust or private_foundation mr painter’s memorandum refers to an article written by stacy eastland mr eastland at that time an attorney with the law firm of baker botts llp who specialized in estate_planning mr cullen spoke with mr black about the article which outlines a number of nontax reasons for forming a family limited_partnership including keeping family assets in the family reducing costs by consolidating family assets protecting family assets from future creditors and protecting family assets from divorce proceedings ultimately mr black’s advisers recommended the formation of a family limited_partnership to satisfy his goals of consolidating and protecting the family’s erie stock and minimizing the estate_taxes that would be payable upon his death and mrs black’s death mr black followed their recommendation to that end in date he retained mr eastland to draft a family limited_partnership agreement on date mr eastland sent to mr black a draft partnership_agreement for the creation of black lp and on date black lp was created as a texas limited_partnership pursuant to the agreement and articles of partnership of black interests limited_partnership the partnership_agreement executed on that date by the partners mr black and petitioner the latter both in his individual capacity and as trustee of the grandson trusts on date a certificate of limited_partnership for black lp was filed with the texas secretary of state at the time of the formation of black lp mr black at age was in good health he was not suffering from any life- threatening illness and he maintained an active lifestyle he participated in the daily operations of samuel p black associates inc was an active member of the erie board_of directors maintained a lively social schedule remained an avid golfer and traveled to florida several times a year upon the formation of black lp mr black contributed to it all his erie class a nonvoting_stock big_number shares and of his shares of erie class b voting_stock in exchange for all the class a limited_partnership interests an 985-percent class b limited_partnership_interest and a 1-percent class b general_partnership interest petitioner contributed to black lp big_number shares of erie class a nonvoting_stock in exchange for a 5-percent class b general_partnership interest and a percent class b limited_partnership_interest in his capacity as trustee of the grandson trusts petitioner contributed big_number shares of erie class a nonvoting_stock on behalf of each trust in exchange for two 599-percent class b limited_partnership interests the only black family erie stock held out of black lp were the big_number shares that petitioner had pledged to pnc bank and class b voting shares of which mr black and petitioner each held shares upon the formation of black lp each partner therein mr black petitioner and the two trusts received an interest in the partnership proportionate to the fair_market_value of the assets contributed section dollar_figure of the partnership_agreement sets forth the purposes of black lp as follows sec_2 purposes the purposes of the partnership are the following a to consolidate the management of certain properties owned directly and indirectly by the family of samuel p black jr to promote efficient and economical management of the properties by holding them in a single entity to avoid the division of certain of the properties of the family of samuel p black jr in order to promote the greater sales potential of the properties to avoid potential expensive litigation and disputes over certain of the properties of the family of samuel p black jr by providing mechanisms which will provide for management and procedures in article viii and section dollar_figure to resolve disputes to provide mechanisms which will eliminate the potential in the future of any member_of_the_family transferring his or her interest in the partnership without first offering that interest to the other family members b to engage generally in the insurance_business to acquire own hold develop and operate insurance enterprises either as operator managing agent principal agent partner stockholder syndicate member associate joint venturer participant or otherwise to invest funds in and to raise funds to be invested in such business to purchase construct or otherwise acquire and own develop operate lease mortgage pledge and to sell or otherwise dispose_of insurance enterprises and other properties and any interest therein or to do any and all things necessary or incident thereto c to acquire invest hold own develop operate mortgage pledge sell or otherwise dispose_of the stock of erie indemnity company to do any and all things necessary or incident thereto d to manage and control investments in other partnerships businesses and entities whether debt equity or otherwise to hold buy sell lease pledge mortgage and otherwise deal in or dispose_of those investments or similar interests e to invest in stocks bonds securities and other similar interests including without limitation purchasing selling and dealing in stocks bonds notes and evidences of indebtedness of any person firm enterprise corporation or association domestic or foreign and bonds and any other obligations of any government state or municipality school district or any political_subdivision thereof domestic or foreign and bills of exchange and commercial paper and any and all other_securities of any kind nature or description whatsoever to invest in gold silver grain cotton and other commodities and provisions usually dealt in or on exchanges or upon the over-the- counter-market to form organize capitalize and invest in alone or jointly with others and to sell or otherwise dispose_of the same to others and to form corporations partnerships joint ventures limited_liability companies and other business entities and in general without limitation of the foregoing to conduct such activities as are usual and customary in connection with stocks bonds and securities and other investments in corporations partnerships joint ventures limited_liability companies and other business entities f to transact or engage in any other business that may be conducted in partnership form management of black lp was vested in the managing partner mr black was the managing partner from formation until date when he ceded to petitioner his 1-percent general_partnership interest and his responsibilities as a managing partner the partnership_agreement generally prohibits a general or limited_partner or the partner’s spouse including a divorced spouse from transferring an interest in the partnership to persons or entities unrelated to any of the partners without the written consent of the partnership and all other partners the partnership_agreement grants to the partnership or the partners a right_of_first_refusal to purchase any partnership_interest with respect to any lifetime disposition including involuntary dispositions and dispositions incident to the divorce of a partner and any testamentary_disposition upon the death of a partner or the spouse of a partner the partnership_agreement requires that the net cashflow of the partnership defined as the yearend excess of cash over reasonable reserves for working_capital and other cash requirements be distributed at least annually to each class b and general_partner pro_rata it provides that in any event there be distributed to the partners sufficient amounts to enable the partners to discharge their income_tax liabilities attributable to their interests in the partnership except for those distributions and distributions in liquidation the partnership_agreement permits no distributions to partners until termination and liquidation of the partnership the partnership_agreement also generally provides for the pro_rata allocation_of_profits_and_losses to the class b general and limited partners the partnership_agreement provides that when mr black is not serving as managing partner the managing partner is prohibited unless he obtains the prior written consent of a majority of the limited_partnership interests from making any single investment or series of related investments during a calendar_year requiring a total capital commitment greater than the lesser_of percent of the book_value of the partnership assets or dollar_figure acquiring debt of any kind that would result in the partnership’s having outstanding aggregate debt equal to or greater than percent of the book_value of the partnership assets agreeing or consenting to the sale lease transfer or other_disposition whether in one transaction or a series of related transactions of any partnership asset or assets the value of which is equal to or greater than percent of the book_value of the partnership assets disposing of all or any portion of any partnership asset to a permitted assignee as the partnership_agreement defines that term where the value of the asset or the portion proposed to be disposed of has a book_value in excess of dollar_figure the partnership_agreement provides that no general or limited_partner shall have the right to withdraw from the partnership before it dissolves and liquidates lastly the partnership_agreement provides that it may be modified terminated or waived only by a writing signed by the party to be charged with such modification termination or waiver activities of the partnership according to mr black’s wishes black lp retained all its erie stock from formation in until after mr black died in indeed upon becoming black lp’s sole managing partner in petitioner followed mr black’s wishes despite misgivings over black lp’s continued retention of erie stock those misgivings arose out of his concern regarding the ongoing feud between the hirts and the hagens and the adverse effect that feud might have on the company and the price of its stock nonetheless between and the net asset value of black lp consisting mostly of erie stock rose from approximately dollar_figure million to more than dollar_figure million during and black lp purchased for dollar_figure commercial condominium units in erie pennsylvania which it leased in part to samuel p black associates inc and in part to an independent insurance agency of which petitioner owned percent and was president and treasurer one or more of those condominium units was later leased to erie after samuel p black associates inc moved out in black lp spent more than dollar_figure making leasehold improvements to those units in before mr black’s death black lp paid dollar_figure for another commercial property in erie pennsylvania which in it leased to samuel p black associates inc in february april and date black lp paid dollar_figure to purchase big_number shares approximately percent of the outstanding_stock of samuel p black associates inc black lp’s cumulative income from through consisted of dollar_figure attributable to erie dividends and dollar_figure attributable to other income consisting almost entirely 4because of his concerns regarding the management of erie petitioner ultimately caused black lp to sell the remaining two- thirds of its erie stock in and at which time erie stock was publicly traded the partnership had sold the first roughly one-third of the stock in a secondary offering after mrs black’s death in see infra of property rentals and it made total distributions to partners of dollar_figure over dollar_figure million or approximately percent of which was distributed to mr black that is during that time black lp distributed an amount equal to approximately percent of the erie dividends it received mr black’s assignments of partnership interests on date mr black assigned his 1-percent general_partnership interest in black lp to petitioner between and mr black also made numerous gifts of his class a and class b limited_partnership interests in black lp to the erie community_foundation which received his entire class a limited_partnership_interest petitioner the grandson trusts his grandchildren individually after their trusts terminated and five separate charitable trusts mr black created cumulatively mr black’s gifts of class b limited_partnership interests to family members including the grandson trusts and private charities constituted percent of the total class b limited_partnership_interest and reduced his initial percent class b limited_partnership_interest to a 0876-percent interest on date mr black as both settlor and trustee established the samuel p black jr revocable_trust the original trust whose terms he amended on date the amended trust together the revocable_trust and to which on date he transferred hi sec_77 0876-percent class b limited_partnership_interest in black lp the transfer was made specifically subject_to the partnership_agreement with respect to the class b limited_partnership_interest assigned hereby and the restrictions on transferability therein contained the revocable_trust the original trust document provided for the payment of the net_income from the trust principal to mr black or for his benefit for his life and for the distribution of the trust estate upon mr black’s death as he shall appoint and direct in his last will and testament or failing to so appoint and direct which in fact was the case in the manner set forth in the original trust the original trust document also provided for the creation of a marital trust for mrs black as follows if the settlor’s wife irene m black survives the settlor the trustee shall hold in trust as the marital trust under section c below a legacy equal to the smallest amount if any needed to reduce the federal estate_tax liability of the settlor’s estate to zero or to the lowest possible figure in calculating this amount the trustee shall first take into account the amount of all other_property which for federal estate_tax purposes is includable in the settlor’s gross_estate and which passes or has passed in any manner other than by the terms of this paragraph to the settlor’s wife in a form which qualifies for the marital_deduction the trustee shall also take into account all other deductions and all credits against the federal estate_tax finally allowed to the settlor’s estate for federal estate_tax purposes in making the computation necessary to determine such amount the final_determination in the federal estate_tax proceeding of the settlor’s estate shall control this amount shall be satisfied only out of assets that qualify for the marital_deduction under the provisions of the internal_revenue_code applicable at the time of the settlor’s death or out of the proceeds of such assets assets distributed in_kind in satisfaction of this amount shall be distributed at their market_value on the date or dates of distribution the residual trust property not held in the marital trust or otherwise distributed was to go to petitioner as was the after- tax principal of the marital trust upon mrs black’s death the amended trust document did not include the language in the original trust providing for the disposition of marital trust property to petitioner and instead substituted the following two provisions if the settlor’s wife irene m black survives the settlor then the trustee shall distribute to the settlor’s son samuel p black iii the sum of twenty million dollars dollar_figure any part or portion of this gift which the settlor’s son samuel p black iii disclaims shall be added to the samuel and irene black endowment established by the settlor with the pennsylvania state university for the purpose of enhancing penn state erie the behrend college during his lifetime the settlor established an endowment known as the samuel and irene black endowment with the pennsylvania state university for the purpose of enhancing penn state erie the behrend college following the death of the settlor’s wife irene m black the trustee shall distribute from the principal of the marital trust that amount if any which is needed to bring the funding level of the endowment to twenty million dollars dollar_figure in determining the amount to be paid to the endowment from the marital trust the trustee shall subtract all contributions made after by or on behalf of the settlor during his lifetime the settlor’s son samuel p black iii and from the settlor’s estate following his death including contributions from the black family_foundation and contributions from the samuel p black fund at the erie community_foundation the remaining principal of the marital trust shall be distributed to the settlor’s son samuel p black iii if living otherwise in accordance with section d of this article i the effect of those two provisions was to provide a maximum bequest of dollar_figure million to penn state erie the behrend college penn state erie mr and mrs black’s nonpartnership assets and income in at the time of the formation of black lp mr and mrs black owned assets other than mr black’s erie stock worth more than dollar_figure million beginning in the first full taxable_year for black lp and for all years through the year of mr black’s death the blacks received cumulative income from sources other than black lp of approximately dollar_figure ranging from a low of approximately dollar_figure in to a high of approximately dollar_figure in thus both before and after the formation of black lp the blacks received annual income from sources other than the erie stock mr black transferred to black lp that was more than sufficient to cover their personal living_expenses 5both at the creation of the dollar_figure million bequest to penn state erie in and when it was time to fund that bequest after mr black’s death in penn state erie expressed a preference for cash to which mr black acquiesced as a result of petitioner’s disclaimer of the dollar_figure million bequest to him pursuant to the terms of the amended trust penn state erie received a dollar_figure million cash bequest 6during that same period the blacks received cumulative income of approximately dollar_figure from black lp which represented approximately percent of their total income for the period administration of the estates implementation of the wills and the revocable_trust both mr and mrs black appointed petitioner executor of their respective estates in that capacity he filed a form_706 united_states estate and generation-skipping_transfer_tax return on behalf of each estate mr black’s federal estate_tax_return and mrs black’s federal estate_tax_return respectively mr black’s federal estate_tax_return was filed on date and mrs black’s on date pursuant to mr black’s will his residuary_estate everything other than his tangible_personal_property was to be distributed according to the terms of the revocable_trust mrs black bequeathed her residuary_estate to petitioner the foregoing provisions resulted in petitioner’s receipt of all mr black’s residuary_estate not held in the marital trust and the principal of the marital trust that remained after payment of the amount mrs black’s estate owed because of any increase in taxes payable by her estate because of the inclusion in her gross_estate of all or any portion of the marital trust petitioner did however disclaim the dollar_figure million specific_bequest to him in the revocable_trust as a result that bequest by its terms went to penn state erie and rendered inoperative the alternative method of providing dollar_figure million to penn state erie through the marital trust the short_period between mr black’s death on date and mrs black’s death on date did not provide sufficient time to compute mr black’s pecuniary_bequest to the marital trust provided for under the terms of the revocable_trust and the marital trust was not funded as of the date of mrs black’s death moreover because pursuant to the terms of the revocable_trust the marital trust terminated upon mrs black’s death it was never funded in his capacity as the executor of mrs black’s estate petitioner deemed the marital trust to be funded on the date of her death in that same capacity petitioner also made an election on mr black’s estate_tax_return under sec_2056 to treat the property funding the marital trust as qualified_terminable_interest_property he filed a statement with mr black’s estate_tax_return explaining that he as successor trustee of the revocable_trust intended to fund the marital trust with a portion of the 0876-percent class b limited_partnership_interest in black lp that mr black had assigned to the revocable_trust during his lifetime sec_2056 permits a deduction from the decedent’s gross_estate for an amount equal to the value of any interest in property which passes_from_the_decedent_to_his_surviving_spouse pursuant to sec_2056 however a marital_deduction is not ordinarily available for property passing to a surviving_spouse where the interest of the surviving_spouse may terminate or fail eg as in this case upon the surviving spouse’s death sec_2056 however allows a marital_deduction for qualified_terminable_interest_property qtip which is defined in sec_2056 as property passing from a decedent in which the spouse has a qualified income_interest for life and to which a qtip_election applies respondent does not dispute that petitioner made a timely qtip_election the parties have stipulated and we so find that the fair_market_value of a 0876-percent class b limited_partnership_interest in black lp was dollar_figure on date the date of mr black’s death and the fair_market_value of a 1-percent class b limited_partnership_interest in black lp was dollar_figure on date the date of mrs black’s death and dollar_figure on date the alternate_valuation_date elected by mrs black’s estate the secondary offering mr black’s estate reported a federal estate_tax liability of approximately dollar_figure million which on or about date it paid with its cash assets mrs black’s estate lacked sufficient liquid_assets to pay what were anticipated to be substantial federal and state tax_liabilities attributable to the black lp class b limited_partnership_interest that was to constitute the principal of the marital trust in an attempt to borrow money to pay both tax_liabilities and administration_expenses on behalf of mrs black’s estate petitioner as executor of the estate first approached commercial lending institutions including pnc bank national city bank wachovia bank credit suisse first boston goldman sachs and several local banks none of those institutions would accept the pledge of a partnership_interest in black lp as security for a loan instead each wanted black lp to pledge its erie stock as security in addition they required collaring an agreement that the erie shares would be sold if their value fell below a certain price petitioner found those terms unacceptable he was particularly concerned that the erie shares would drop in price because of the discord among erie’s board_of directors and that the collaring requirement might result in the forced sale of the thinly traded erie shares which would further depress their price petitioner next turned to erie for a loan but erie was not interested in lending money to either the trust or the estate on date mr cullen sent a letter to erie’s president and chief_executive_officer describing mrs black’s estate’s need for cash and suggesting as one liquidity solution erie’s participation in a secondary offering of some of black lp’s erie stock erie felt that a secondary offering would enhance erie shareholder value and it agreed with messrs cullen and black to participate in a secondary offering of about one-third of black lp’s erie stock on date black lp sold million shares of erie class a nonvoting_stock in a secondary offering at dollar_figure per share as a condition of erie’s participation in the secondary offering black lp agreed to pay erie’s expenses_incurred in connection therewith which included an underwriting discount of dollar_figure per share resulting in net_proceeds to black lp before 8at the time black lp owned big_number shares of erie class a common_stock so that the million shares sold in the secondary offering represented slightly more than one-third of black lp’s erie stock other expenses of dollar_figure per share for a total of approximately dollar_figure million the transfer of funds from black lp to mrs black’s estate and the revocable_trust on date in preparation for the secondary offering and on behalf of mrs black’s estate and the revocable_trust petitioner entered into a loan commitment agreement with black lp the loan agreement whereby black lp as lender upon receipt of the proceeds from the secondary offering agreed to lend dollar_figure million to mrs black’s estate and the revocable_trust as borrowers with all interest and principal due in full not earlier than date the borrowers agreed to reimburse the lender for all expenses it incurred in connection with the secondary offering on date black lp transferred dollar_figure million to mrs black’s estate and the revocable_trust in exchange for a promissory note for that amount executed by petitioner on behalf of both the note provided for percent simple interest with all principal and interest due and payable not earlier than date the note provided that the borrowers shall have no right to prepay principal or interest at any time the note further provided for a late charge equal to percent of 9at trial the parties stipulated that the accumulated interest would in fact be paid on date which was the next day but mr cullen testified that the dollar_figure million principal_amount would be refinanced perhaps by means of installment payments because mrs black’s estate did not have sufficient liquidity to repay it any payment not received by the lender within ten days after the due_date referred to as an overdue payment also on date the parties to the loan agreement executed a pledge agreement and an assignment of partnership_interest whereby as security for the dollar_figure million loan mrs black’s estate and the revocable_trust pledged and assigned their class b limited_partnership_interest in black lp to the lender black lp the interest due on date was computed to be dollar_figure and was deducted in full on schedule j funeral_expenses and expenses_incurred in administering property_subject_to_claims of mrs black’s estate_tax_return mrs black’s estate’s use of the funds received from black lp mrs black’s estate dispersed the dollar_figure million it received from black lp and an additional dollar_figure as follows u s treasury--federal estate_tax payment u s treasury--federal estate_tax refund pennsylvania department of revenue--inheritance estate_taxes erie insurance co reimburse costs petitioner--executor fees macdonald illig--legal fees gift to penn state erie u s treasury--fiduciary income taxes dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number pennsylvania department of revenue--fiduciary income taxes total big_number big_number the dollar_figure payment was to reimburse black lp for its reimbursement of erie for erie’s expenses in conjunction with the secondary offering including legal fees the cost of filings with the securities_and_exchange_commission and some of the costs incurred for meetings with investment firms mrs black’s estate deducted that expenditure in addition to the dollar_figure payment to macdonald illig for legal services and the dollar_figure paid to petitioner as executor and or trustee fees as administration expensesdollar_figure i the burden_of_proof issue opinion if a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability and the taxpayer complies with all substantiation requirements maintains all required records and cooperates with the commissioner’s reasonable requests for witnesses sec_7491 places the burden_of_proof on the commissioner with respect to that issue sec_7491 and rule a petitioner alleges that he has satisfied all the prerequisites to the application of sec_7491 and that therefore respondent bears the burden_of_proof under sec_7491 with regard to each of the factual issues in this case respondent alleges that 10mr black’s estate did not claim any deduction for administration_expenses petitioner has not introduced credible_evidence with respect to the material factual issues in this case as required by sec_7491 we need not decide whether sec_7491 applies to the material factual issues in these consolidated cases because we find that a preponderance_of_the_evidence supports our resolution of each of those issues therefore resolution of those issues does not depend on which party bears the burden_of_proof see eg 124_tc_95 ii the sec_2036 issue a general principles sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2051 defines the taxable_estate as the value of the gross_estate less applicable deductions sec_2031 specifies that the gross_estate comprises all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through sec_2033 broadly provides the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2034 through then explicitly mandate the inclusion of several more narrowly defined classes of assets among those specific sections is sec_2036 which provides in pertinent part as follows sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 estate_tax regs further explains an interest or right is treated as having been retained or reserved if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred the general purpose of sec_2036 is ‘to include in a decedent’s gross_estate transfers that are essentially testamentary’ in nature 762_f2d_1361 9th cir quoting 395_us_316 accordingly courts have emphasized that the statute describes a broad scheme of inclusion in the gross_estate not limited by the form of the transaction but 11during the audit years the identical language was contained in sec_20_2036-1 estate_tax regs the language was moved to sec_20_2036-1 estate_tax regs by t d 2008_35_irb_454 and that provision is applicable to estates of decedents dying after date see sec_20_2036-1 estate_tax regs concerned with all inter_vivos transfers where outright disposition of the property is delayed until the transferor’s death 437_f2d_1148 4th cir sec_20_2036-1 estate_tax regs refers to the sec_20_2043-1 estate_tax regs definition of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth the parenthetical exception in pertinent part sec_20_2043-1 estate_tax regs provides to constitute a bona_fide sale for an adequate_and_full_consideration in money or money’s worth the transfer must have been made in good_faith and the price must have been an adequate and full equivalent reducible to a money value we must decide whether the erie stock that mr black contributed to black lp rather than his partnership_interest therein is includable in his gross_estate under sec_2036 because his transfer of that stock to black lp did not constitute a bona_fide sale for an adequate_and_full_consideration and he retained an interest in the transferred stock within the meaning of sec_2036 or we begin by considering whether mr black’s transfer of erie stock to black lp was a bona_fide sale for adequate_and_full_consideration we find that it was b mr black’s transfer of erie stock to black lp as a bona_fide sale for adequate_and_full_consideration introduction to avail himself of the parenthetical exception petitioner must show that the transfer was both a bona_fide sale and for adequate_and_full_consideration we consider each requirement in turn mr black’s transfer of erie stock to black lp as a bona_fide sale of that stock a general principles the court_of_appeals for the third circuit to which an appeal of these cases would lie barring stipulation to the contrary see sec_7482 has stated that whereas a bona_fide sale does not necessarily require an arm’s length transaction the sale which we understand to include an exchange still must be made in good_faith 382_f3d_367 3d cir citing sec_20_2043-1 estate_tax regs affg tcmemo_2002_246 the court_of_appeals further stated that a ‘good faith’ transfer to a family limited_partnership must provide the transferor some potential for benefit other than the potential estate_tax advantages that might result from holding assets in the partnership form id the court_of_appeals was mindful of the mischief that may arise in the family estate_planning context but concluded that such mischief can be adequately monitored by heightened scrutiny of intra-family transfers and does not require a uniform prohibition on transfers to family limited_partnerships id pincite the requirement that the transfer be in good faith--that is provide the transferor some potential for benefit other than estate_tax savings--is consistent with this court’s requirement i n the context of family limited_partnerships that the transferor have a legitimate and significant nontax reason for creating the family limited_partnership see estate of bongard v commissioner t c pincite we further required that the objective evidence must indicate that the nontax reason was a significant factor that motivated the partnership’s creation a significant purpose must be an actual motivation not a theoretical justification id a finding that the transferor sought to save estate_taxes does not preclude a finding of a bona_fide sale so long as saving estate_taxes is not the predominant motive accord estate of mirowski v commissioner tcmemo_2008_74 see estate of schutt v commissioner tcmemo_2005_ thus the proffered evidence is insufficient to establish that estate_tax savings were decedent’s predominant reason for forming schutt i and ii and to contradict the estate’s contention that a true and significant motive for decedent’s creation of the entities was to perpetuate his buy and hold investment philosophy b arguments of the parties petitioner argues that the undisputed facts show that the formation of black lp was motivated by ‘significant and legitimate’ non-tax reasons he notes that mr black’s primary reasons for wanting to form black lp were to provide centralized long-term management and protection of the black family’s holdings in erie stock to preserve mr black’s buy-and-hold investment philosophy with respect to that stock to pool the family’s stock so that it could be voted as a block thereby giving the family the swing vote in the not unlikely event of a split between the two h o hirt trust shareholders and to protect the erie stock from creditors and divorce petitioner further argues that black lp accomplished those goals as follows adherence to mr black’s buy-and-hold investment philosophy resulted in the growth of black lp’s net asset value from dollar_figure million when the partnership was formed in to over dollar_figure million when mr black died in the partnership prevented petitioner from selling or encumbering the dollar_figure million of erie stock he contributed to the partnership the erie stock the grandson trusts contributed to the partnership was not available for distribution to mr black’s grandsons when their trusts terminated in and the black family’s consolidated position allowed it to maintain a seat on the erie board_of directors through when because he had lost confidence in erie petitioner resigned from the board and decided to sell all the partnership’s erie stock the partnership protected petitioner’s erie stock from equitable division in his divorce and reduced the value of the marital estate that his wife was entitled to receive petitioner relies on the similarity of the facts here to the facts in estate of schutt v commissioner supra in which we found that the use of a family_partnership to perpetuate the decedent’s buy-and-hold investment strategy with respect to publicly traded dupont and exxon stock in the unique circumstances of that case constituted a legitimate and significant non-tax purpose for the formation of the partnership petitioner also cites other opinions for the proposition that consolidating family assets and providing for long-term centralized_management of those assets are valid nontax purposes for forming a family limited_partnership e g 371_f3d_257 5th cir estate of mirowski v commissioner supra estate of stone v commissioner tcmemo_2003_309 estate of harrison v commissioner tcmemo_1987_8 morever petitioner argues that all the nontax reasons for forming black lp were based on mr black’s actual as opposed to theoretical concerns respondent rejects petitioner’s arguments respondent acknowledges that mr black subscribed to a buy-and-hold investment philosophy particularly with respect to erie stock and that black lp was formed to hold the erie stock that he petitioner and the grandson trusts previously held so that the family would continue to control that stock respondent disagrees however that the transfers of erie stock to black lp were necessary to achieve that goal or that mr black’s alleged concerns over the potential disposition of erie stock by petitioner and the grandson trusts were significant factors in his decision to form black lp in reaching those conclusions respondent purports to distinguish the caselaw on which petitioner reliesdollar_figure 12with respect to the bona_fide sale issue the parties take opposing views on the similarity of these cases to estate of schutt v commissioner tcmemo_2005_126 whether we reach the same result here that we reached in estate of schutt will depend on our answers to two questions whether mr black’s buy-and-hold philosophy with respect to the family’s erie stock was a legitimate and significant nontax purpose for the formation of and contribution of erie stock to black lp and if so whether to ensure the implementation of that philosophy and the anticipated nontax benefits attendant thereupon mr black and petitioner individually and as trustee of the grandson trusts needed to transfer their erie stock to black lp certain of respondent’s arguments in support of his position that mr black did not make a bona_fide sale of erie stock to black lp eg that black lp did not have a functioning business operation that black lp held only passive_assets and that petitioner was not substantially involved in the formation of black lp allege the absence of factors that were also absent in estate of schutt and for that reason are not persuasive in distinguishing that case other of respondent’s arguments eg that mr black allegedly failed to retain sufficient assets either to pay the estate and inheritance taxes that would be incurred by his and mrs black’s estates or to fund the dollar_figure million endowment that he had established for penn state university relate to the issue of whether mr black retained an interest in the erie stock at the time of his death for purposes of sec_2036 therefore they are inapposite to the bona_fide sale question in the recent case of estate of jorgensen v commissioner tcmemo_2009_66 we rejected the taxpayer’s argument that the decedent’s investment philosophy premised on buying and holding individual stocks with an eye toward long-term growth and capital preservation was a legitimate or significant nontax reason for transferring the bulk of one’s assets to a partnership in reaching that decision we distinguished estate of schutt v commissioner tcmemo_2005_126 on the ground that in that case t he decedent’s wife was the daughter of eugene e dupont and the decedent hoped to maintain ownership of the stock traditionally held by the family including stock held by certain trusts created for the benefit of his children and grandchildren in the event those trusts terminated estate of jorgensen v commissioner supra n in estate of schutt we acknowledged that the court_of_appeals for the third circuit in estate of thompson v commissioner f 3d pincite suggested that the mere holding of an untraded portfolio of marketable_securities weighs negatively in the assessment of potential nontax benefits available as a result of a transfer to a family entity we stated that we agreed with that premise particularly in cases where the securities are contributed almost exclusively by one person citing estate of strangi v commissioner tcmemo_2003_145 and estate of harper v commissioner tcmemo_2002_ nonetheless we determined that the entities in question had been formed for a legitimate and significant nontax purpose reasoning as follows in the unique circumstances of this case however a key difference exists in that decedent’s primary concern was in perpetuating his philosophy vis-a-vis the stock of the trusts for his children and grandchildren in the event of a termination of one of those trusts here by contributing stock in the revocable_trust decedent was able to achieve that aim with respect to securities of the trusts even exceeding the value of his own contributions in this unusual scenario we cannot blindly apply the same analysis appropriate in cases implicating nothing more than traditional investment management considerations to summarize the record reflects that decedent’s desire to prevent sale of core holdings in the trusts in the event of a distribution to beneficiaries was real was a significant factor in motivating the creation of the entities at issue was appreciably advanced by formation of those entities and was unrelated to tax ramifications respondent attempts to distinguish these cases from estate of schutt v commissioner supra by arguing that unlike the decedent’s concerns in that case regarding the potential dissipation of the family’s dupont and exxon stock mr black’s concerns regarding the potential dissipation of the erie stock held by petitioner and the grandson trusts were either ill founded in the case of petitioner’s stock or insignificant in the case of the grandson trusts’ stock c analysis introduction between when erie hired him to be its first claims manager and when petitioner succeeded him as a member of the board_of directors a period covering almost his entire adult life mr black was an employee officer and or director of erie his ties to erie and his belief in its financial prospects were easily the equal of the decedent’s ties to and belief in dupont and exxon in estate of schutt v commissioner supra respondent does not disagree that mr black desired to perpetuate the family’s erie stock holdings and given mr black’s longstanding relationship with erie and his strong belief in its favorable earnings prospects that that was a legitimate and significant desire on mr black’s part respondent does disagree however that that desire was either a significant or legitimate motivation for the formation of black lp petitioner argues that mr black formed black lp as the best means of implementing his buy-and-hold philosophy to protect his family’s erie stock protecting his family’s erie stock was mr black’s principal nontax motivation and that motivation arose out of his concerns regarding the potential dissipation of petitioner’s unpledged erie stock and the grandson trusts’ erie stock together those two blocks of erie stock were the only black-owned erie stock that mr black did not himself control we will address the legitimacy and significance of each of those concerns petitioner’s erie stock respondent argues that there was no evidence in when black lp was formed that petitioner intended to sell any of his erie stock he further argues that although mr black may have been unhappy with petitioner’s decision to pledge some of his erie stock as collateral for a loan the record does not support a finding that mr black lacked confidence in petitioner’s ability to manage the family’s assets respondent concludes that had mr black harbored any significant concerns about petitioner’s commitment to perpetuate his buy-and-hold investment philosophy regarding the continued retention of the family’s erie stock he would not have transferred his managing partner interest to petitioner in or arranged for petitioner to succeed to his and the marital trust’s limited_partnership interests when both he and mrs black had died respondent’s arguments overlook petitioner’s main point which is that although mr black may have been satisfied that petitioner shared his goal of retaining the family’s existing investment in erie stock he feared that petitioner’s relationship with his wife and in-laws might require him against his better judgment or even against his will to dispose_of or alternatively to pledge as collateral for a new loan additional erie stock in particular mr black worried that petitioner’s marriage would end in a contentious divorce and about his father-in-law’s present and continuing need for financial support petitioner’s position is supported by the undisputed testimony of mr cullen mr black’s business and estate_planning lawyer respondent argues that any doubts mr black may have had concerning the status of petitioner’s marriage were speculative or theoretical and not based on fact as respondent states at the time of the formation of black lp in petitioner had been married for years and mr black did not learn of petitioner’s marriage difficulties and impending divorce until as respondent suggests mr black’s concerns were likely based on his negative opinion of both karen black and her parents respondent does not suggest however that the facts on which that negative opinion was based were not true and respondent does not cast significant doubt on mr cullen’s testimony that mr black did in fact harbor concerns that petitioner might be pressured into selling or pledging additional erie stock to raise money for karen black or her parents moreover respondent argues that petitioner shared his father’s buy-and-hold philosophy with respect to the family’s erie stock yet that suggests that the previous borrowing secured_by big_number erie shares was at the request of karen black and her parents which lends credence to mr black’s concerns we also note that mr black’s fears that petitioner’s marriage would not last proved to be prophetic as divorce proceedings began years later and concluded with a divorce years after that respondent also argues that even if mr black was in fact concerned about protecting petitioner’s erie stock in the event of divorce putting the stock in black lp did not enhance the protections already available under state law citing pa cons stat sec_3501 pursuant to that provision p roperty acquired by gift except between spouses bequest devise or descent does not constitute marital property subject_to equitable division between divorcing spouses except to the extent of the increase in the value of such property prior to the date of final separation respondent argues that that provision afforded the same protection against karen black’s potential acquisition of the erie stock that mr black transferred by gift to petitioner which includes all petitioner’s erie stock as did the transfer of that stock to black lp respondent makes the same argument with respect to the erie stock that petitioner stood to inherit upon mrs black’s death respondent’s argument overlooks the fact that even though petitioner’s erie stock was nonmarital property exempt except to the extent of some marital period appreciation from equitable division under pennsylvania law that stock might nonetheless constitute the only significant asset available as a practical matter to fund whatever award might have been made to karen black under a divorce decree or marital settlement agreement that point was acknowledged by respondent’s counsel during his cross-examination of mr cullen q by respondent’s counsel okay i guess what i’m saying is does it matter if the erie stock is inherited it’s not marital property the spouse can’t reach it if it’s partnership units that are inherited that’s also nonmarital property so maybe we’re talking about the same thing the advantage supposedly of the partnership_interest is a valuation question of discounted appreciation if you will versus the full value of the appreciation a but i’m afraid that your question might assume that once you calculate the marital estate and you look at the erie stock that she only gets the appreciation one of the things that could be awarded to her as part of her number is the erie stock do you follow me q i don’t because if it’s nonmarital property how can it be awarded to her the court she’s due a sum of money and they can fund it with anything they choose mr thorpe yes the witness yes sir mr thorpe that’s my point too the witness but the partnership prevented it from being funded with erie stock the point is also illustrated by the marital settlement agreement between petitioner and karen black pursuant to which she was awarded the big_number erie shares that previously had been pledged as security for a loan conversely karen black did not receive any portion of petitioner’s interest in black lp which lends credence to mr black’s belief that the transfer of petitioner’s unpledged erie stock to a family_partnership would help to protect it from karen black’s property claims incident to any divorce therefore we conclude that mr black reasonably believed that the transfer of erie stock to black lp would protect it from the claims of potential creditors including karen black see 371_f3d_257 5th cir keller v united_states __ f_supp 2d __ aftr 2d ustc par big_number s d tex the grandson trusts’ erie stock respondent argues that the potential dissipation of the erie stock that mr black transferred to the grandson trusts between date and date could not have been a significant factor in mr black’s decision to form black lp because those transfers began less than years before the decision to form black lp and continued to occur even after that decision suggesting mr black’s lack of concern that his grandsons might dispose_of the stock upon vesting and the erie stock in those trusts represented an insignificant portion approximately percent of the family’s holdings the fact that mr black transferred erie stock to the grandson trusts shortly before and even after the decision to form black lp is not necessarily inconsistent with the undisputed testimony of mr cullen and petitioner that mr black was concerned that his grandsons would dispose_of or borrow against the security of their erie stock upon the termination of the trusts in date when mr black began funding the trusts with erie stock that stock was worth a fraction of its worth in and when mr black made the decision to form black lp also at that time his grandsons were both less than years old those facts suggest that the earlier transfers between date and date did not concern mr black because the value of the erie stock transferred to the grandson trusts was relatively low the number of erie shares was small and his grandsons had not reached an age at which their lack of ambition was important two years later when the erie stock had appreciated substantially and his grandsons’ lack of ambition and financial responsibility persisted mr black transferred the trusts’ erie stock to a family_partnership to keep it from his grandsons that decision seems reasonable moreover mr black’s additional transfers to the grandson trusts in date and date were not inconsistent with his concerns regarding his grandsons because we presume he and petitioner had already decided to transfer the corpus of each of those trusts to the soon-to-be-formed family_partnership in estate of schutt v commissioner tcmemo_2005_126 we found that the decedent’s desire to prevent his grandchildren from selling dupont and exxon stock was a legitimate and significant nontax purpose for the creation of the entities at issue in that case respondent argues that estate of schutt is distinguishable in that the children’s trusts in that case controlled dupont and exxon stock worth approximately dollar_figure million which exceeded the value of dupont and exxon stock that mr schutt himself contributed to the entities at issue an amount representing a substantial portion of the schutt family’s wealth respondent notes that in contrast the stock held by mr black’s grandsons’ trusts was at the time of the partnership’s formation relatively insignificant both in terms of its value dollar_figure and as a percentage approximately of the black family wealth respondent further notes that in estate of schutt there was a history of stock sales by grandchildren that is absent in these cases which is to say mr black’s concerns unlike mr schutt’s were purely speculative we do not agree that mr black’s concerns regarding his grandsons were speculative or in the language of this court in estate of bongard v commissioner t c pincite a theoretical justification rather than an actual motivation we find that mr black’s concerns regarding his grandsons’ potential dissipation of all or some the erie stock they would receive upon the partial and full termination of their trusts was reasonable given their unwillingness to seek employment and their financial inexperience and that those concerns motivated mr black to transfer the erie stock in those trusts to black lp we agree that the erie class a nonvoting_stock in the grandson trusts by itself was as respondent argues relatively insignificant as a percentage of the value of the family’s erie stock but to focus on that stock in isolation is improper mr black was concerned about the potential dissipation of both that stock and petitioner’s stock which together represented more than percent of the family’s erie class a nonvoting_stock and in had a value of more than dollar_figure million although the value of that erie stock is not nearly as great as the value of the grandchildren trust stock in estate of schutt v commissioner supra it is nonetheless substantial and we find that mr black’s concern regarding the potential dissipation of all or some of that stock was significant as well as legitimate therefore we agree with petitioner that these cases like estate of schutt present a set of unique circumstances that on balance require a finding that black lp was formed for a legitimate and significant nontax purpose ie to perpetuate the holding of erie stock by the black familydollar_figure d conclusion mr black’s transfer of erie stock to black lp constituted a bona_fide sale of that stock mr black’s sale of erie stock to black lp as a sale for adequate_and_full_consideration in money or money’s worth a analysis in estate of bongard v commissioner t c pincite we held that the second prong of the two-part test for finding a bona_fide sale for adequate_and_full_consideration is met if the transferors received partnership interests proportionate to the value of the property transferred the parties have stipulated and we have found that each partner in black lp received an interest in the partnership proportionate to the fair_market_value of the assets contributed relying on that stipulation petitioner concludes thus the ‘adequate and full consideration’ prong has been satisfied after noting petitioner’s suggestion that the test for the ‘bona fide sale exception’ adopted by this court in 124_tc_95 is the same as 13assuming mr black's desire to perpetuate the holding of erie stock by the black family constituted a legitimate and significant nontax purpose for the formation of black lp respondent does not argue in the alternative that mr black's transfer of less than all of his erie stock in exchange for a controlling general_partnership interest in black lp would have sufficed to accomplish that purpose therefore we do not address that alternative argument the test set forth by the third circuit in 382_f3d_367 3d cir respondent states petitioners misapprehend the estate of bongard test respondent then argues that under estate of bongard in the absence of a tax-independent purpose the receipt of proportionate partnership interests does not constitute the receipt of any consideration but is rather a mere recycling of value respondent then quotes estate of thompson v commissioner f 3d pincite where as here the transferee partnership does not operate a legitimate business and the record demonstrates the valuation discount provides the sole benefit for converting liquid marketable assets into illiquid partnership interests there is no transfer for consideration within the meaning of sec_2036 respondent concludes as follows each of these courts is saying essentially the same thing that the receipt of a proportionate interest in an entity that is imbued with a tax- independent purpose does not deplete the gross_estate stated another way receipt of a proportionate interest is necessary but not sufficient to constitute adequate_consideration in the absence of a tax- independent purpose the interest constitutes no consideration indeed that is exactly what the bongard court found with regard to the partnership interests received in exchange for the llc interests t c pincite here the record establishes that the partnership did not operate a legitimate business and that the sole purpose for converting mr black’s liquid interest in his erie stock into an illiquid interest in the partnership was to obtain valuation discounts for gift and estate_tax purposes consequently petitioners have not established that the transfer satisfies the adequate_and_full_consideration prong of the bona_fide sale exception thus respondent argues that the adequate_and_full_consideration prong depends on the legitimate and significant nontax purpose prong of perhaps greater significance to these cases which as noted supra if appealed are likely to be appealed to the court_of_appeals for the third circuit is respondent’s argument that his analysis reflects the position of both that court as set forth in estate of thompson v commissioner supra and this court as set forth in estate of bongard v commissioner supra we have determined that mr black had a legitimate and significant nontax purpose for his transfer of erie stock to black lp because respondent stipulated that the black lp partners received partnership interests proportionate to the value of the erie stock they transferred he has in effect conceded that mr black satisfied the adequate_and_full_consideration prong and we so find our determination herein is consistent with our decision in estate of schutt v commissioner tcmemo_2005_126 which was also appealable to the court_of_appeals for the third circuit in that case we observed that in estate of bongard v commissioner t c pincite the presence of the following four factors supported a finding that the adequate_and_full_consideration requirement had been satisfied the participants in the entity at issue received interests proportionate to the value of the property each contributed to the entity the respective contributed assets were properly credited to the transferors’ capital accounts distributions required negative adjustments to distributee capital accounts and there was a legitimate and significant nontax reason for formation of the entity in these cases respondent has conceded that the first factor is present and we have determined that the fourth factor is present the black lp partnership returns filed for and subsequent years demonstrate that the second and third factors are present too in estate of schutt v commissioner supra like respondent in this case we viewed the position of the court_of_appeals for the third circuit in 382_f3d_367 3d cir as being consistent with our position in 124_tc_95 commenting as follows the court_of_appeals for the third circuit has likewise opined that while the dissipated value resulting from a transfer to a closely held entity does not automatically constitute inadequate consideration for sec_2036 purposes heightened scrutiny is triggered estate of thompson v commissioner f 3d pincite to wit and consistent with the focus of the court_of_appeals in the bona_fide sale context where the transferee partnership does not operate a legitimate business and the record demonstrates the valuation discount provides the sole benefit for converting liquid marketable assets into illiquid partnership interests there is no transfer for consideration within the meaning of sec_2036 id the family limited_partnership in estate of bongard like black lp did not conduct an active trade_or_business in estate of bongard the legitimate and significant nontax purpose for the transfer of operating company stock to the partnership was to facilitate a corporate liquidity event for the operating company therefore we conclude that by treating estate of bongard and estate of thompson as consistent with respect to their application of the parenthetical exception respondent concedes and as demonstrated by our opinion in estate of schutt this court agrees that a family limited_partnership that does not conduct an active trade_or_business may nonetheless be formed for a legitimate and significant nontax reasondollar_figure in estate of thompson v commissioner f 3d pincite the court_of_appeals stated 14that respondent does not require the legitimate and significant nontax purpose to be the partnership’s operation of a business is also made clear both by his failure to make that argument on brief and by the following colloquy between respondent’s counsel and the court at the end of trial the court but this wasn’t a business that was put into the -- mr thorpe yes right well let me rephrase our position i don’t think our position is so restricted to say that under the bongard test it has to be strictly a business_purpose i mean certainly i think bongard would indicate that it could be some significant legitimate nontax purpose that’s pretty broad the court okay so would avoiding a family dispute suffice for the first prong of the bongard test mr thorpe yes if it’s significant and legitimate 15judge greenberg concurring in 382_f3d_367 3d cir joins the majority opinion without reservation but appears to read that opinion as suggesting that for a discounted proportionate interest in a family limited_partnership to constitute full and adequate_consideration the partnership hold a legitimate continued after a thorough review of the record we agree with the tax_court that decedent’s inter_vivos transfers do not qualify for the sec_2036 exception because neither the thompson partnership nor turner partnership conducted any legitimate business operations nor provided decedent with any potential non-tax benefit from the transfers estate of thompson v commissioner f 3d pincite emphasis supplied b conclusion mr black’s transfer of erie stock to black lp was made for adequate_and_full_consideration c application of sec_2036 and because we have concluded that mr black’s transfer of erie stock to black lp constituted a bona_fide sale for adequate_and_full_consideration for purposes of sec_2036 the fair_market_value of that stock is not includable in mr black’s gro sec_15 continued business judge greenberg’s point is that the court’s refusal to apply the sec_2036 parenthetical exception in the case should not discourage transfers in ordinary commercial transactions even within families in that context judge greenberg states this point is important because courts should not apply sec_2036 in a way that will impede the socially important goal of encouraging accumulation of capital for commercial enterprises therefore in an ordinary commercial context there should not be a recapture under sec_2036 and thus the value of the estate’s interest in the entity though less than the value of a pro_rata portion of the entity’s assets will be determinative for estate_tax purposes id pincite emphasis supplied the third judge on the panel joined judge greenberg’s concurring opinion in the absence of respondent’s reliance on or even discussion of the concurring opinion in estate of thompson we do not opine as to its impact if any on these cases estate under either sec_2036 or and we need not further consider the application of either of those provisions d conclusion the fair_market_value of mr black’s partnership_interest in black lp rather than the fair_market_value of the erie stock that he contributed thereto is includable in his gross_estate iii the marital_deduction issue because we have decided that the fair_market_value of mr black’s partnership_interest in black lp rather than the fair_market_value of the erie stock that he contributed thereto is includable in his gross_estate the marital_deduction to which mr black’s estate is entitled under sec_2056 must be computed according to the value of the partnership_interest that actually passed to mrs black not according to the underlying erie stock apportionable to that interest therefore the marital_deduction issue is moot iv the date of funding issue a the arguments of the parties as found supra petitioner in his capacity as trustee of the revocable_trust decided to fund the marital trust with a portion of the 0876-percent class b limited_partnership_interest in black lp that mr black had assigned to the revocable_trust pursuant to the terms of the revocable_trust assets distributed in_kind to fund the marital trust were required to be distributed at their market_value on the date or dates of distribution mrs black died before the amount of the pecuniary_bequest could be determined and the marital trust funded and because the trust was to terminate upon mrs black’s death it was never actually funded to deem the trust to have been funded was necessary however to determine the amount includable in mrs black’s gross_estate under sec_2044 that section requires that her gross_estate include the value of all property with respect to which mr black’s estate was entitled to a marital_deduction under sec_2056dollar_figure petitioner selected the date of her death as the deemed date of funding the parties have stipulated that the fair_market_value of a 1-percent class b limited_partnership_interest in black lp was dollar_figure on date the date of mr black’s death and dollar_figure on date the date of mrs black’s death if the marital trust is deemed to have been funded on the date of mr black’s death the number of class b limited_partnership units needed to fund the pecuniary_bequest to that trust will be greater than the number of such units needed to fund that bequest on the date of mrs black’s death in that event the fair_market_value of the marital trust on the date of mrs black’s death and therefore the amount includable in her gross_estate under sec_2044 will be greater than if the marital trust is deemed to have been funded with the lesser number of class b limited_partnership units determined by the value of those units on the date of her death 16see supra note citing the requirement in the revocable_trust that the marital trust terminate at mrs black’s death petitioner argues that logic dictates that the marital trust must be deemed to be funded as of that date in support of his position petitioner cites sec_20_2044-1 example estate_tax regs respondent counters that under the terms of the revocable_trust mrs black’s legacy passed to her upon sam black’s death and a ccordingly the amount comprising irene black’s legacy is determined as of the date of sam black’s death reflecting any adjustments to the value of sam black’s gross_estate as finally determined respondent argues that sec_20_2044-1 example estate_tax regs sheds no light on the issue of when a qtip_trust should be deemed funded when the surviving_spouse dies before it is actually funded b analysis in general the amount includable in the decedent’s gross_estate under sec_2044 is the value of the entire_interest in which the decedent had a qualifying_income_interest_for_life determined as of the date of the decedent’s death or the alternate_valuation_date if applicable sec_20_2044-1 estate_tax regs that general_rule is illustrated by sec_20_2044-1 example estate_tax regs as follows inclusion of trust subject_to election under d’s will assets valued at dollar_figure in d’s gross_estate net of debts expenses and other charges including death taxes payable from the property passed in trust with income payable to s for life upon s’s death the trust principal is to be distributed to d’s children d’s executor elected under sec_2056 to treat the entire trust property as qualified_terminable_interest_property and claimed a marital_deduction of dollar_figure s made no disposition of the income_interest during s’s lifetime under sec_2519 on the date of s’s death the fair_market_value of the trust property was dollar_figure s’s executor did not elect the alternate_valuation_date the amount included in s’s gross_estate pursuant to sec_2044 is dollar_figure sec_20_2044-1 example estate_tax regs on which petitioner relies provides as follows inclusion of trust property when surviving_spouse dies before first decedent’s estate_tax_return is filed d dies on date under the terms of d’s will a_trust is established for the benefit of d’s spouse s the will provides that s is entitled to receive the income from that portion of the trust that the executor elects to treat as qualified_terminable_interest_property the remaining portion of the trust passes as of d’s date of death to a_trust for the benefit of c d’s child the trust terms otherwise provide s with a qualifying_income_interest_for_life under sec_2056 s dies on date on date d’s executor files d’s estate_tax_return on which an election is made to treat a portion of the trust as qualified_terminable_interest_property under sec_2056 s’s estate_tax_return is filed on date the value on the date of s’s death of the portion of the trust for which d’s executor made a qtip_election is includible in s’s gross_estate under sec_2044 thus example confirms that the general_rule applies to the valuation of the property in a qtip marital_deduction_trust ie that it be valued as of the date of the grantee spouse’s death when as in these cases the grantee spouse dies before the estate_tax_return for the grantor spouse is filed the foregoing regulation and the above-quoted examples illustrating its application necessarily presuppose that the marital trust is funded before the beneficiary spouse dies as respondent notes however neither the regulation nor example addresses the actual date upon which the marital trust is considered to have been established funded although respondent successfully rebuts petitioner’s reliance on the above-cited regulations he does not mount a successful defense of his own position to begin with respondent misstates the terms of the revocable_trust they do not support respondent’s argument that mrs black’s legacy passed to her upon mr black’s death the pertinent language of the revocable_trust states if mrs black survives mr black the trustee shall hold in trust as the marital trust a legacy equal to the pecuniary_bequest the amount of the pecuniary_bequest was not ascertainable until mr black’s federal estate_tax liability was known and because of the need to appraise the date-of-death value of the principal asset in mr black’s estate hi sec_77 0876-percent class b limited_partnership_interest in black lp to compute that liability that amount was not known on the date of mr black’s death mr black’s federal estate_tax_return was filed on date more than months after mrs black’s death on date moreover the outside appraisal of the value on the date of his death of mr black’ sec_77 0876-percent class b limited_partnership_interest in black lp was dated date day before his federal estate_tax_return was filed although the result of that appraisal must have been known before date mr cullen testified credibly that it was not known until after mrs black’s death had mrs black lived long enough to allow for the funding of her marital trust then as required by the terms of the revocable_trust that funding would have been accomplished with a class b limited_partnership_interest in black lp the size of which would have been determined with reference to its fair_market_value on the date of distribution from the revocable_trust to the marital trust there is no reason to apply a different rule to a deemed_distribution of that interest to the marital trust the issue is what date after mr black’s death to choose because the marital trust was to terminate upon mrs black’s death that is the last possible date on which it could have been funded we agree with petitioner that to pick that date which is the date closest to what would have been the actual date of the distribution to the marital trust had mrs black survived as the deemed date of funding is logical and reasonable lastly under the terms of the revocable_trust petitioner had the option of funding the marital trust with cash had mrs black survived long enough to enable petitioner to fund the marital trust with cash before her death and had he been able and inclined to sell a portion of the revocable trust’ sec_77 0876-percent class b limited_partnership_interest in black lp to raise that cash he would have sold that interest for its current fair_market_value he would not have sold a greater interest determined with reference to the fair_market_value of black lp class b limited_partnership units as of date the date of mr black’s death we see no reason to reach an inconsistent result where the marital trust is funded or deemed to have been funded in_kind with a class b limited_partnership_interest in black lp c conclusion for purposes of determining the value of the marital trust property includable in mrs black’s gross_estate under sec_2044 the marital trust that mr black established for mrs black’s benefit should be deemed funded and the fair_market_value of the property that was to constitute the trust corpus should be determined as of date the date of her death not as of date the date of his death v the interest deductibility issue a general principles sec_2053 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for administration_expenses as are allowable by the laws of the jurisdiction under which the estate is being administered sec_20_2053-3 estate_tax regs provides in pertinent part the amounts 17neither party suggests that pennsylvania law bars the executor of an estate from claiming an interest_expense as an administration expense with respect to the estate therefore for purposes of these cases we find that the interest_expense for which petitioner claims a deduction was properly incurred under pennsylvania law despite the absence of evidence that it was specifically approved by a pennsylvania court see sec_20_2053-1 estate_tax regs a deduction of a reasonable expense of administration will not be denied because no court decree has been entered if the amount would be allowable under local law deductible from the gross_estate as ‘administration expenses’ are limited to such expenses as are actually and necessarily incurred in the administration of the decedent’s estate see also 57_tc_288 sec_20_2053-1 estate_tax regs provides that an item may be deducted on the estate_tax_return though its exact amount is not then known provided it is ascertainable with reasonable certainty and will be paid no deduction may be taken upon the basis of a vague or uncertain estimate in estate of graegin v commissioner tcmemo_1988_477 we held that the obligation to make a balloon payment of interest upon the maturity of a 15-year promissory note for repayment of an amount borrowed from the decedent’s closely_held_corporation to pay his estate’s federal estate_tax liability entitled the estate to an immediate deduction for the interest as an administration expense under sec_2053 both principal and interest were due in a single payment on the 15th anniversary due_date and prepayment of both was prohibited in sustaining the deduction we noted that the amount of interest was capable of precise calculation although we were disturbed by the single payment of principal and interest we found it not unreasonable in the light of the anticipated availability of the assets of decedent’s spouse’s trust to repay partially both principal and interest upon maturity of the note the term of which had been set according to decedent’s spouse’s life expectancy we have generally held that when to pay the debts of an estate an executor borrows money instead of selling illiquid assets interest on the loan is deductible see eg 68_tc_74 estate of todd v commissioner supra estate of graegin v commissioner supra moreover we have so held when the loan was made by a company stock of which was included in the value of the gross_estate and which was owned by the decedent’s family and was neither able nor required to redeem enough company shares to provide funds to pay all debts of the estate when due mckee v commissioner tcmemo_1996_362 in that case the executors who were also directors of the company lender anticipated that the company stock would increase in value and we concluded that borrowing funds rather than selling stock allowed decedent’s estate to more easily meet its burdens by taking advantage of the increasing value of the stock b arguments of the parties petitioner argues that the loan from black lp was necessary to solve mrs black’s estate’s liquidity dilemma ie to provide the funds needed to pay estate_taxes and administration_expenses he stresses that the amount of the loan was reasonable and that because prepayment of principal and interest was prohibited the amount of interest on the loan was fixed and capable of calculation when the promissory note was executed not vague or uncertain within the meaning of section b estate_tax regs petitioner concludes that under the foregoing authorities the interest on the note to maturity was deductible in full on the form_706 filed by mrs black’s estate in reaching that conclusion petitioner argues that under such cases as estate of todd v commissioner supra petitioner as executor of mrs black’s estate exercised reasonable business judgment when he borrowed the necessary funds rather than cause black lp either to distribute those funds to the estate or to redeem a portion of the estate’s interest through the marital trust in black lp petitioner further notes that pursuant to the partnership_agreement black lp was not required to make a distribution to or redeem an interest from mrs black’s estate to fund the estate’s tax_liabilities petitioner also argues that although petitioner acted on behalf of both the borrowers and the lender he did not stand alone or unrestricted on either side of the transaction because he had fiduciary responsibilities to both particularly to the other partners in black lp lastly petitioner argues that under both the objective test and the economic reality test set forth in 154_f3d_61 3d cir revg in part and vacating in part tcmemo_1996_447 the loan to mrs black’s estate was bona_fide because there was a note security_interest charges a repayment schedule actual repayment of the loan and other factors that indicate an unconditional obligation to repay and the economic realities surrounding the relationship between the borrowers and the lender demonstrate that there was a reasonable expectation or enforceable obligation of repayment respondent counters that the loan and hence the payment of interest was neither necessary nor bona_fide in arguing that the loan was unnecessary respondent states that there was no liquidity problem that would justify the loan in support of that position respondent stresses that petitioner as executor of both mr and mrs black’s estates and as managing and majority partner in black lp was in a position to distribute erie stock held by black lp to mrs black’s estate by way of either a partial pro_rata distribution to the partners of black lp or a partial_redemption of the estate’s interest neither of which would have adversely affected the interests of the charitable_trust partners in support of his argument that the transfer of funds was not a bona_fide loan respondent states that the transaction had no economic_effect other than to generate an estate_tax deduction for the interest on the loan according to respondent that is because the only way the borrowers can repay the alleged loan is to have black lp make an actual or deemed_distribution of erie stock or proceeds from the sale thereof to them whether or not in partial_redemption of their partnership_interest followed by an actual or deemed repayment of the stock or proceeds to black lp in discharge of the note which would result in a circular flow of either the erie stock or the proceeds from its sale by black lp respondent concludes other than the favorable tax treatment resulting from the transaction a sec_2053 deduction for interest_expense that the parties are essentially paying to themselves it is difficult to see what benefit was derived from this circular transfer of funds lastly respondent argues that contrary to petitioner’s argument the transaction did not satisfy the prerequisites for bona_fide loan status as set forth in geftman v commissioner supra and in estate of rosen v commissioner tcmemo_2006_ in particular respondent argues that by providing for payment no earlier than date the note lacked a fixed maturity_date and that mr cullen’s vague testimony that an installment arrangement will be worked out in the future because of the borrowers’ inability to repay the entire principal on date hardly confirms an intent that the loan be repaid c analysis we find that the dollar_figure million loan from black lp to mrs black’s estate and the revocable_trust and the borrowers’ payment of interest thereon was unnecessary therefore the interest is not deductible see sec_20_2053-3 estate_tax regs the only significant asset in mrs black’s estate was the black lp partnership_interest to be transferred from the revocable_trust to the marital trust between and black lp’s total income was less than dollar_figure million and its total distributions to partners were less than dollar_figure million even assuming equivalent income and distributions to partners between date the date of the loan and date 18see supra note the purported due_date for repayment of the loan timely repayment by the borrowers of the dollar_figure million loan principal out of partnership_distributions derived almost entirely from dividends on black lp’s erie stock was on the date of the loan inconceivable thus the borrowers knew or should have known that on the loan date payment of the promissory note according to its terms could not occur without resort to black lp’s erie stock attributable to the borrowers’ class b limited_partnership interests in black lpdollar_figure petitioner argues that the borrowers had no right under the partnership_agreement to require a distribution to them of assets ie erie stock either as part of a pro_rata distribution to partners or in partial_redemption of their partnership interests but the partnership_agreement provided for the modification thereof and a modification permitting either a pro_rata distribution of erie stock to the partners or a partial_redemption of the borrowers’ partnership interests would not have violated petitioner’s fiduciary duties as managing partner to any of the partners assuming additional sales or pro_rata distributions of erie stock would have been considered undesirable the only feasible 19our conclusion that repayment of the note necessarily would require a sale of the erie stock attributable to the borrowers’ partnership interests in black lp is premised on the assumption that on the date they executed the promissory note the borrowers intended to repay the loan in full on date petitioner does not argue to the contrary he argues only that the eventual decision to refinance the loan does not alter its status as a bona_fide loan means of repaying the loan by the purported due_date of date would have been for black lp to make an actual or deemed_distribution of erie stock to the borrowers in partial_redemption of their interests in the partnership and for the borrowers to make an actual or deemed return of the stock to black lp in discharge of the promissory note that transaction had it in fact occurred would have demonstrated that the loan was unnecessary because the parties thereto would have been in exactly the same position as they would have been had black lp used erie stock to redeem part of the partnership interests of the estate and revocable_trust and in to pay the debts of the estate had they sold that erie stock eg by means of a secondary offering identical except for the identity of the seller to the one that actually occurred dollar_figure the only distinction between the loan scenario and the partial_redemption scenario is that the former gave rise to an immediate estate_tax deduction for interest in excess of dollar_figure million offset by a substantially smaller income_tax expense because of the passthrough of interest_income to the black lp partners that the loan scenario like the partial_redemption scenario required a sale of erie stock to discharge the debts of mrs black’s estate ie that erie stock was available and actually used for 20alternatively the partial_redemption scenario could have been structured as a sale of erie stock by black lp pursuant to the secondary offering that actually occurred followed by a distribution of dollar_figure million in cash to the estate and the revocable_trust in redemption of their partnership interests in black lp that purpose negates petitioner’s contention that the loan was needed to solve a liquidity dilemma the loan structure in effect constituted an indirect use of erie stock to pay the debts of mrs black’s estate and accomplished nothing more than a direct use of that stock for the same purpose would have accomplished except for the substantial estate_tax savings those circumstances distinguish these cases from the cases on which petitioner relies in which loans from a related family- owned corporation to the estate were found to be necessary to avoid a forced sale of illiquid assets see 57_tc_288 estate of graegin v commissioner tcmemo_1988_477 or to enable the estate to retain the lender’s stock for future appreciation mckee v commissioner tcmemo_1996_362 in none of those cases was there a sale of either the stock or assets of the lender to pay debts of the estate borrower as occurred in these cases moreover as respondent points out the principal beneficiary of the estate petitioner was also the majority partner in black lp thus he was on both sides of the transaction in effect paying interest to himself as a result those payments effected no change in his net_worth except for the net tax savings having found that the interest on the purported loan from black lp to mrs black’s estate and the revocable_trust was not necessarily incurred in the administration of the decedent’s estate as required by sec_20_2053-3 estate_tax regs we do not address the issue of whether the transaction resulted in a bona_fide loan d conclusion the dollar_figure interest_expense incurred by mrs black’s estate did not constitute a deductible administration expense under sec_2053dollar_figure vi the fee deductibility issues a background respondent seeks to deny to mrs black’s estate a deduction for any portion of the dollar_figure the estate paid to black lp as reimbursement for the latter’s reimbursement of erie for costs incurred in connection with the secondary offering of black lp’s erie stock any portion of the dollar_figure executor fee paid to petitioner in excess of dollar_figure and any portion of the dollar_figure in legal fees paid to macdonald illig in excess of dollar_figure mrs black’s estate deducted each of the foregoing payments on schedule l net losses during administration and 21because we deny the entire deduction for interest on the ground that the dollar_figure million loan or indeed any loan from black lp was unnecessary to enable mrs black’s estate to discharge its debts we have not addressed respondent’s alternative argument that the loan was larger than what was needed to discharge the debts of mrs black’s estate and that interest attributable to the loan proceeds used to fund the dollar_figure million bequest to penn state erie an obligation of mr black’s estate should be treated as nondeductible 22although mrs black’s estate and the revocable_trust as coborrowers under the loan agreement both agreed to reimburse black lp for its expenses related to the secondary offering and although petitioner signed that agreement in his dual capacity as executor for the estate and trustee of the trust respondent does not dispute that the estate made the payment at issue he disputes only its deductibility by the estate expenses_incurred in administering property not subject_to claims as expenses_incurred in administering nonprobate property petitioner argues that mrs black’s estate is entitled to deduct each of those expenditures in its entirety b general principles sec_2053 entitled other administrative expenses generally provides a deduction for expenses_incurred in administering nonprobate property to the same extent as they would be deductible under sec_2053 ie if incurred in administering probate propertydollar_figure thus such expenses must be actually and necessarily incurred in the administration of the decedent’s estate that is in the collection of assets payment of debts and distribution_of_property to the persons entitled to it sec_20_2053-3 estate_tax regs 23because such expenses relate to nonprobate property they are not subject_to the requirement in sec_2053 that they be allowable by the laws of the jurisdiction under which the estate is being administered 24the evidence indicates that some portion of each of the fees in question relates to activities that necessarily involve the administration of both probate and nonprobate property because the principles governing deductibility are identical for both types of expenditures the distinction is without consequence herein moreover as in the case of the interest_expense incurred by mrs black’s estate to the extent the fees in question relate to probate property respondent does not argue that pennsylvania law bars petitioner from claiming the fees as proper administration_expenses see supra note c analysis and conclusion sec_1 reimbursement of costs incurred in connection with the secondary offering dollar_figure petitioner argues that the secondary offering of black lp’s erie stock followed by a loan of a portion of the proceeds was a legitimate means of paying the estate_tax liability and the obligations under the revocable_trust of mrs black’s estate and that its reimbursement of erie’s expenses related to the secondary offering was a reasonable and necessary and therefore deductible cost of mrs black’s estate respondent argues that the reimbursement was not necessary within the meaning of sec_20_2053-3 estate_tax regs because the erie stock belonged to black lp not mrs black’s estate and that black lp sold the stock to the extent the secondary offering of erie stock generated funds needed and used to discharge debts of mrs black’s estate black lp’s obligation to reimburse erie for costs associated with that offering was related to and occasioned by mrs black’s death and for that reason the reimbursement might be deductible by her estate under sec_2053 accord sec_20_2053-8 example estate_tax regs see burrow trust v commissioner 39_tc_1080 holding that where a revocable inter_vivos_trust paid its own trustee’s fees the settlor’s estate could nonetheless deduct those fees under sec_2053 because the trustees’ services were primarily occasioned by the death of the decedent affd 333_f2d_66 10th cir moreover the payment at issue is the estate’s reimbursement of black lp pursuant to the loan agreement not black lp’s reimbursement of erie therefore the payment may qualify as an expense related to a sale necessary in order to pay the decedent’s debts expenses of administration or taxes within the meaning of sec_20_2053-3 estate_tax regs despite the fact that the property sold was technically property owned by black lp rather than by the estate we find that the estate’s indirect ownership through its interest in black lp of the erie stock is sufficient to bring the sale of that stock within the cited regulation which concerns the deductibility of expenses of selling property of the estate the flaw in petitioner’s argument is that only a portion of the funds the secondary offering generated was used on behalf of mrs black’s estate of the dollar_figure million realized from black lp’s sale of erie stock only dollar_figure million was made available to the estate and of that dollar_figure million dollar_figure million was used to fulfill mr black’s bequest through the revocable_trust to penn state erie that bequest was an obligation of mr black’s estate after subtracting the approximately dollar_figure million of fees at issue herein it appears that approximately dollar_figure million dollar_figure for federal_estate_taxes dollar_figure for pennsylvania 25petitioner argues in connection with the interest deductibility issue that the entire dollar_figure million loan was needed to pay the tax_liabilities and administrative expenses estimated to be payable by mrs black’s estate as of the date loan date petitioner includes in that computation the dollar_figure million federal estate_tax payment that accompanied the date form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes continued inheritance and estate_taxes and dollar_figure for federal and pennsylvania fiduciary income taxes resulting from capital_gain on the sale of black lp’s erie stock in connection with the secondary offering or approximately percent of the dollar_figure million the secondary offering raised was actually used to discharge debts of mrs black’s estate therefore we find that mrs black’s estate is entitled to deduct dollar_figure of its dollar_figure reimbursement of costs related to the secondary offering executor’s fee paid to petitioner dollar_figure petitioner claims that the executor’s fee constituted payment for his services related to raising funds to pay the estate_tax responding to audit requests marshaling assets of mrs black’s estate and gathering materials and information necessary to prepare the estate_tax_return for mrs black’s estate including materials and information necessary to enable the appraiser to determine the value of the assets in mrs black’s estate much of that effort consisted of gathering information and materials for the appraisal of the class b continued there is no explanation in the record for the more than dollar_figure million overpayment which was refunded to the estate of federal_estate_taxes but mr cullen’s date letter to erie soliciting erie’s assistance in raising cash for the estate makes clear that among the items for which a cash infusion was said to be necessary was dollar_figure million to fulfill mr and mrs black’s charitable_bequests the only such bequest being mr black’s dollar_figure million bequest to penn state erie via the revocable_trust therefore we reject petitioner’s attempt to allocate dollar_figure million of the loan proceeds to federal_estate_taxes and nothing to the dollar_figure million bequest to penn state erie limited_partnership_interest that was to constitute the corpus to the marital trust and effort associated with the secondary offering petitioner argues that all his efforts related to nonprobate property included in mrs black’s gross_estate and that therefore his fee was deductible by the estate under sec_2053 respondent argues that dollar_figure of petitioner’s fee related to services performed for mr black’s estate the revocable_trust and black lp for which no deduction is permitted to mrs black’s estate we find that petitioner’s fee insofar as it related to his efforts in connection with the secondary offering of erie stock is deductible to the same extent as is the estate’s reimbursement of erie’s costs related to that sale ie to the extent that the funds raised thereby were used to discharge debts of mrs black’s estate thus approximately percent of that portion of the fee is deductible we find that petitioner’s gathering of information for appraisers represented effort on behalf of both mr and mrs black’s estates a lengthy appraisal of the date-of-death value of the black lp interest included in the gross_estate of each decedent was attached to the federal estate_tax_return filed on behalf of each estate the two appraisals were conducted by the same appraisal company appraised the same type of interest an interest in black lp used the identical appraisal methodology were approximately the same length and to a great extent contained identical language therefore to assume that whatever information petitioner supplied to the appraiser pertained more or less equally to each appraisal is reasonable for that reason we find that the portion of the executor’s fee attributable to petitioner’s services related to the appraisals should be divided equally between the two estates so that mrs black’s estate may deduct only one-half of that amount we also find that whatever portion of petitioner’s fee that may be said to have compensated him for his services related to the marital trust services that allegedly consumed percent of his time must be divided equally between the estates petitioner’s argument for full deductibility of the fee is that the marital trust has a direct nexus to mrs black’s estate because the estate_tax liability for the inclusion of the marital trust’s assets in the gross_estate is borne by mrs black’s estate see sec_2044 but the fee has an equally direct nexus to mr black’s estate because his estate may deduct under sec_2056 the value on the date of his death of the marital trust’s assets that deduction exactly mirrors the inclusion by mrs black’s estate of the value of those assets on the date of her death and is of equal significance the same is true of whatever portion of the executor’s fee may be said to have compensated petitioner for his efforts in responding to respondent’s audit requests both estates were under audit so that a split between the estates also appears to be appropriate in connection with that effort lastly we agree with respondent that no more than a de_minimis portion eg percent of the executor fee should be allocated to petitioner’s marshaling of assets on behalf of mrs black’s estate as respondent states the estate consisted of assets worth only dollar_figure in addition to the erie stock in the marital trust which was valued by the estate’s own appraiser at over dollar_figure million according to the foregoing we find that one-half of the dollar_figure executor’s fee paid to petitioner was attributable to his efforts on behalf of mrs black’s estate therefore that estate is entitled to a deduction of dollar_figure for the executor’s fee legal fees paid to macdonald illig dollar_figure mr cullen testified that the legal fees related to e verything in connection with the death of mrs black including the administration of her estate the marital trust preparation of estate and fiduciary tax returns participation in the secondary offering everything the everything also included services assisting petitioner in connection with the estate_tax audit mr cullen further testified that percent of his firm’s time was spent on matters relating to the marital trust which included services related to the secondary offering and percent on matters relating to mrs black’s estate including estate and fiduciary return preparation and payment of the taxes owed respondent argues that mrs black’s estate should be allowed to deduct fees only in the amount of dollar_figure and that dollar_figure should be disallowed as being related to services rendered to entities other than the marital trust thus respondent does not challenge the overall reasonableness of the fee charged for legal services on behalf of the two estates and the marital trust he challenges only petitioner’s treatment of the entire fee as a charge to mrs black’s estate for the reasons stated supra in connection with our consideration of the deductibility of petitioner’s fee we find that mrs black’s estate may deduct percent of whatever portion of the legal fees is attributable to services related to the secondary offering and one-half of the portion attributable to services related to the marital trust and the federal estate_tax audit similarly because each estate filed a federal gift_tax and a federal estate_tax_return we find that a split of the portion of the legal fees attributable to macdonald illig’s services in preparing those returns is appropriate only mrs black’s estate filed fiduciary income_tax returns therefore her estate may deduct the portion of the legal fees attributable to the preparation and filing of those returns the record does not contain copies of those returns if as mr cullen testified those returns reflected only the capital_gain passed through to mrs black’s estate on black lp’s sale of erie stock in connection with the secondary offering the returns could not have been particularly complex thus the fee attributable to the preparation of those returns should be relatively smalldollar_figure as in the case of petitioner’s fee we find that one-half of the dollar_figure in legal fees was attributable to services rendered to mrs black’s estate therefore that estate is entitled to a deduction of dollar_figure for legal feesdollar_figure to reflect the foregoing decisions will be entered under rule 26the record does not contain a copy of the macdonald illig bill for services rendered to mrs black’s estate therefore we do not know how that firm apportioned its fee to the various services rendered 27no petition filed in these consolidated cases alleges that all or any portion of the executor’s fee and or legal fees disallowed as deductions to mrs black’s estate should be allowed as deductions to mr black’s estate moreover petitioner has neither amended the pleadings under either rule a or b nor filed supplemental pleadings under rule c to so allege therefore we do not consider the deductibility by mr black’s estate of all or any portion of the disallowed amounts
